        Case 2:17-cr-00088-JAD-GWF Document 60 Filed 10/15/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00088-JAD-GWF
 4
                   Plaintiff,                          ORDER
 5
            v.                                                  ECF No. 59
 6
     MELVIN KILLINGS,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the revocation hearing currently scheduled for Monday, October 19, 2020 at 1:00 p.m., be

12   vacated and continued to December 21, 2020, at 3:00 p.m.

13
14          DATED this 15th day of October 2020.

15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
